208 S.W.3d 920 (2006)
Harold SMITH, Appellant,
v.
DEPARTMENT OF SOCIAL SERVICES, FAMILY SUPPORT DIVISION, Respondent.
No. ED 87841.
Missouri Court of Appeals, Eastern District, Division Two.
December 19, 2006.
Timothy J. Melenbrink, Union, MO, for Appellant.
Paul M. Harper, Jefferson City, MO, for Respondent.
Before GEORGE W. DRAPER III, P.J., GARY M. GAERTNER, SR., J., and ROBERT G. DOWD, JR., J.

ORDER
PER CURIAM.
Harold Smith (hereinafter, "Claimant") appeals from the circuit court's judgment affirming the Missouri Department of Social Services, Family Support Division's (hereinafter, "the Division") decision, finding him ineligible for medical assistance vendor benefits (hereinafter, "benefits"). The Division ruled Claimant failed to cooperate with the Division by not providing requested information necessary to determine whether a trust created by Claimant's son was an available asset with respect to determining benefits eligibility. Claimant appeals, arguing the Division's decision was not supported by competent and substantial evidence.
We have reviewed the briefs of the parties, the legal file, and transcript on appeal. The Division's decision is supported by competent and substantial evidence on the record. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the Division's decision pursuant to Rule 84.16(b).